     Case 3:20-cr-00921-WQH Document 26 Filed 07/23/20 PageID.34 Page 1 of 1




1

2

3                            UNITED STATES DISTRICT COURT
4                           SOUTHERN DISTRICT OF CALIFORNIA
5    UNITED STATES OF AMERICA,                    Case No.: 20CR0921-WQH
6                                                 ORDER AND JUDGMENT TO
                             Plaintiff,
                                                  DISMISS WITHOUT PREJUDICE;
7                                                 ORDER TO EXONERATE THE BOND
           v.
8
     NORA GIL,
9

10                           Defendant.

11

12

13        Upon motion of the United States of America and good cause

14 appearing,

15        IT IS HEREBY ORDERED that the INFORMATION in the above-entitled

16 case be dismissed without prejudice and the bond in this case be

17 exonerated.

18        IT IS SO ORDERED.

19   Dated: July 23, 2020
20

21

22

23

24

25

26

27

28
